UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF NEW YORK

KRISTEN KING, )
Plaintiff,
Vv. Case No. 1:19-cv-77
ARAMARK SERVICES, INC., ;
Defendant. )
OPINION AND ORDER
(Docs. 5, 6)

Plaintiff Kristen King has filed this gender-based discrimination, hostile work
environment, and retaliation action against Defendant Aramark Services, Inc. (“Aramark”) under
Title VU of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII’), and under the
New York State Human Rights Law, N.Y. Exec. Law § 290 et seq. (“SNYSHRL”). (Doc. 1.)
Aramark has filed a Partial Motion to Dismiss under Fed. R. Civ. P. 12(b)(6) seeking dismissal
of Ms. King’s NYSHRL claims (Counts 2, 4, and 6) and her federal gender-based discrimination
and hostile work environment claims (Counts 1 and 5). (Doc. 5.) At the same time, Aramark
filed a Motion to Transfer Venue from the Western District of New York (“‘WDNY”) to the
Western District of Virginia (““WDVa”) under 28 U.S.C. § 1404(a). (Doc. 6.)

Background

The complaint includes the following allegations. Ms. King resides in the Town of
Hamburg, County of Erie, State of New York. (Doc. 1 93.) At all relevant times, Aramark was
a foreign business corporation authorized to do business in New York. Ud. 45.) Aramark is
incorporated in Delaware and its principal place of business is in Pennsylvania. (/d.) Aramark is

a publicly traded company with over 270,000 employees. (/d.) It has substantial operations

 
within WDNY, with employees present at locations in Buffalo and elsewhere within this district.
Ud. § 11.)

Ms. King worked for Aramark between approximately June 2006 and June 2010, and
from approximately April 2012 until September 21, 2017. (id. 99.) According to the complaint,
Ms. King’s performance was always at least satisfactory during this employment. (/d.) During
her initial employment period with Aramark, she worked as Director of Food and Nutrition for
Aramark’s operation at Kaleida Health (Buffalo General Hospital) in Buffalo, New York. (dd.

{ 10.) In about June 2010, Aramark lost its contract with Kaleida Health, and Ms. King was laid
off. Ud. § 12.)

After being laid off, Ms. King pursued and obtained a Master of Science degree in
Creativity and Innovation, which was conferred in February 2012. (/d.) As she was nearing the
end of her degree program, Ms. King contacted an Aramark official she knew from her prior
period of employment and learned that a General Manager position would soon be available in
the food services department of Aramark’s operation at Valley Health System (“VHS”). (/d.)
VHS consists of six hospitals in Virginia and West Virginia. Ud. § 14.)

Ms. King applied for the Aramark General Manager position at VHS. After an interview
at Aramark’s office in Georgia and another interview at VHS in Virginia, Ms. King accepted the
position. (Id. § 13.) She then attended a two-week training at Aramark’s training facility in
Illinois. Ud.) Aramark provided her with the benefits of a reinstated employee rather than
designating her as a new hire. (/d.) Upon accepting the General Manager position, Ms. King
rented a home in Stanley, Virginia. Ud. § 15.)

In or about April 2012, Ms. King began working as General Manager, Food at Aramark’s

operations at VHS. (Id. 7 14.) Her duties required that frequent travel between the Virginia and

 
West Virginia VHS facilities. (/d.) Aramark authorized her to work from home on days that her
presence at a specific facility was not required. (/d. § 16.) Aramark provided her with a
company laptop for home use. (/d. § 14.) She regularly performed Aramark work from her
home in Hamburg, New York and from the Stanley, Virginia home that she rented. (See id.
| 14-16.) She was initially given an office at VHS’s largest flagship facility, Winchester
Medical Center. (id. § 16.) But she lost that office due to space constraints in or about October
2012, requiring her to work from her home on a more frequent basis. (/d.)

On a regular basis from April 2012 through December 2015, Aramark authorized
Ms. King to work from her New York home as needed to allow her to care for her ill son. (Id.
4 18.) On or about October 30, 2013, Aramark approved Ms. King’s application for leave under
the Family Medical Leave Act (“FMLA”) to provide for intermittent leave to care for her ill son.
(Id. 419.) That approval provided coverage through November 2014. (/d.) She recertified for
FMLA leave on March 24, 2015, which provided coverage through November 2015. Ud. § 23.)
She continued to perform Aramark work while on leave, and during the period prior to her son’s
death on December 28, 2015 she was in her New York home office performing her Aramark job
duties with Aramark’s approval. (/d.) She also performed Aramark job duties from her New
York home office between December 7, 2015 and March 1, 2016 while she was recovering from
a surgery. (/d.)

Aramark has both “Food” and “Environmental Services” (“EVS”) operations at VHS.
(Id. 417.) When Ms. King joined Aramark’s operations at VHS, she became the General
Manager, Multiunit-Food. (/d.) Griffith Thomas was the General Manager, Multiunit-EVS.
(Id.) Ms. King and Mr. Thomas both reported to the same District Manager. (/d.) In the fall of

2014, the District Manager position at VHS was vacant. (/d. 20.) Ms. King expressed interest

 
in that position and upper management told her that a reorganization was occurring. (/d.) In or
about January 2015, Ms. King learned that Aramark had scheduled Griffith Thomas to interview
for the District Manager position. Id.) She immediately contacted Aramark’s corporate
headquarters and advised that she was also interested in interviewing for the position. (/d.)
Aramark scheduled Ms. King to interview on the same day as Mr. Thomas’s interview,
but she asserts that based on the substance of her own interview, “it was apparent that
ARAMARK had already decided that it would hire Griffith Thomas to be District Manager.”
(id.) Aramark hired Mr. Thomas to be District Manager. (/d. § 21.) Mr. Thomas became
Ms. King’s direct supervisor in about February 2015, and she became the de facto General
Manager of both Food and EVS at VHS. Ud)
It is unnecessary to recite here all of Ms. King’s allegations supporting her substantive
claims. Generally, she alleges that Mr. Thomas, as her District Manager:
[S]ubjected her to different terms and conditions of employment because of her sex,
harassed her because of her sex, created a sex-based hostile work environment,
retaliated against her for her numerous complaints of harassment, discrimination,

and retaliation, and terminated her because of her sex and in retaliation for her
numerous complaints.

(Id. § 22.) “During most of her employment, MS. KING was the only female General Manager
who reported to Griffith Thomas.” (/d.) Aramark terminated Ms. King’s employment on or
about September 21, 2017. (Id. | 73.) Additional facts are set forth as necessary below.
Analysis
“Where district courts are presented with both a motion to dismiss, under Fed. R. Civ. P.
12(b)(6), and a motion to transfer venue, under 28 U.S.C. § 1404(a), they commonly address the
venue motion first, and, where transfer is appropriate, leave the motion to dismiss to be decided

by the transferee court.” Hart v. Crab Addison, Inc., No. 13-CV-6458 CJS, 2014 WL 2865899,

 
at *2 (W.D.N.Y. June 24, 2014). The court accordingly begins its analysis with the venue
motion.
I. Venue Motion (Doc. 6)

Aramark seeks transfer to WDVa under 28 U.S.C. § 1404(a), which provides that “[flor
the convenience of parties and witnesses, in the interest of justice, a district court may transfer
any civil action to any other district or division where it might have been brought or to any
district or division to which all parties have consented.” Section 1404(a) represents “merely a
codification of the doctrine of forum non conveniens” for “the subset of cases in which the
transferee forum is within the federal system.” Martinez v. Bloomberg LP, 740 F.3d 211, 221
(2d Cir. 2014) (quoting Atl. Marine Constr. Co. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S.
49, 60 (2013)). “[I]n such cases, Congress has replaced the traditional remedy of outright
dismissal with transfer.” Atl. Marine, 571 U.S. at 60.

The Second Circuit has articulated a non-exhaustive list of factors to consider when
determining whether to grant a motion to transfer venue:

(1) the plaintiffs choice of forum, (2) the convenience of witnesses, (3) the location

of relevant documents and relative ease of access to sources of proof, (4) the

convenience of parties, (5) the locus of operative facts, (6) the availability of

process to compel the attendance of unwilling witnesses, and (7) the relative means
of the parties.

N.Y. Marine & Gen. Ins. Co. v. Lafarge N. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010) (quoting
D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 106-07 (2d Cir. 2006)). This court has also
considered the forum’s familiarity with the governing law, E.C_C. Movers LLC v. FairPoint
Commce’ns, Inc., 18-CV-769V(F), 2019 WL 1936322, at *2 (W.D.N.Y. May 1, 2019), as well as
“trial efficiency” and “the interests of justice.” A&A Jewellers Ltd. v. Commemorative Brands,
Inc., No. 03-CV-0651E(F), 2004 WL 912929, at *1 (W.D.N.Y. Mar. 30, 2004). “No one factor

is determinative, nor is there a ‘rigid formula for balancing these factors... .’” Moog, Inc. vy.

5

 
Newport Aeronautical, Inc., No. 14-CV-00504A(F), 2016 WL 3444238, at *3 (W.D.N.Y.
June 23, 2016) (quoting Citigroup Inc. v. City Holding Co., 97 F. Supp. 2d 549, 561 (S.D.N.Y.
2000)).

“TT |he party requesting transfer carries the ‘burden of making out a strong case for
transfer,’” and courts in this circuit apply a “clear and convincing evidence standard in
determining whether to exercise discretion to grant a transfer motion.” N.Y. Marine, 599 F.3d
at 114 (quoting Filmline (Cross-Country) Prods., Inc. y. United Artists Corp., 865 F.2d 513, 521
(2d Cir. 1989)). But the moving party’s burden is “less stringent than under the . . . doctrine of
forum non conveniens since transfer under § 1404(a) does not result in dismissal.” Bassili v.
Chu, 242 F. Supp. 2d 223, 232 (W.D.N.Y. 2002). “In deciding a motion to transfer, a court may
consider material outside of the pleadings.” Matthews v. Bell, No. 6:18-CV-06460 EAW,

2019 WL 1117512, at *1 (W.D.N.Y. Mar. 11, 2019) (quoting Mohsen v. Morgan Stanley & Co.,
No. 11 Civ. 6751(PGG), 2013 WL 5312525, at *3 (S.D.N.Y. Sept. 23, 2013)).

Here, there is no dispute that this action could have been brought in WDVa. Since that
requirement of § 1404(a) is satisfied, the court focuses on the factors and considerations relevant
to the convenience of the parties and witnesses and the interest of justice. The parties disagree

about each of the remaining factors, so the court reviews all of them in detail.!

 

' Tt is reply memorandum, Aramark invites the court to take judicial notice of an
August 7, 2018 “Transfer Review” memorandum (“Transfer Memo”) prepared by a legal intern
at the U.S. Equal Employment Opportunity Commission (“EEOC”) Buffalo Local Office.
(Doc. 11-2.) The Transfer Memo includes analysis bearing on where the EEOC Buffalo office
might transfer Ms. King’s then-pending charge. Ms. King argues in a sur-reply that the Transfer
Memo is irrelevant to the § 1404(a) motion because the question before the EEOC involved
different criteria and facts. (Doc. 15-2 at 2.) She further contends that the Transfer Memo is not
binding and does not reflect the EEOC’s official position or conclusions. (/d.) The court has
reviewed the Transfer Memo but comes to its own independent conclusion on the § 1404(a)
issues presented here.

 
A. Plaintiff’s Choice of Forum

“Ordinarily, the plaintiff's choice of forum is accorded great weight.” Bausch & Lomb
Inc. v. Mimetogen Pharm. Inc., No. 14-CV-6640, 2015 WL 13574334, at *4 (W.D.N.Y. Sept. 28,
2015) (citing In re Warrick, 70 F.3d 736, 741 (2d Cir. 1995) (per curiam)); see also EasyWeb
Innovations, LLC v. Facebook, Inc., 888 F. Supp. 2d 342, 348 (E.D.N.Y. 2012) (It is well
settled that the plaintiffs choice of forum is ‘given great weight.’” (quoting D.H. Blair & Co.,
462 F.3d at 107)). “This ‘is particularly so when the plaintiff resides in the judicial district
where the suit was filed.’” Mimetogen, 2015 WL 13574334, at *4 (quoting Air-Flo M.G. Co. v.
Louis Berkman Co., 933 F. Supp. 229, 233 (W.D.N.Y. 1996)); see also Iragorri v. United Techs.
Corp., 274 F.3d 65, 71 (2d Cir. 2001) (en banc) (“[P]laintiff’s choice of forum is generally
entitled to great deference when the plaintiff has sued in the plaintiff's home forum.” (citing
Koster v. (Am.) Lumbermens Mut. Cas. Co., 330 U.S. 518, 524 (1947))); Lencco Racing Co. v.
Arctco, Inc., 953 F. Supp. 69, 72 (W.D.N.Y. 1997) (“[P]laintiff’s choice of forum should not be
changed lightly and should be accorded substantial weight, particularly when the plaintiff resides
in the judicial district where the suit was filed.”).

But the weight given to this factor is diminished where “(1) the operative facts have little
or no connection with the forum chosen by the plaintiff... or (2) where plaintiffs residence is
not the chosen forum.” EasyWeb, 888 F. Supp. 2d at 348 (internal quotations omitted). “Where
the selected forum is not connected in a meaningful way to the operative facts and is not the
plaintiff's residence, the deference to the chosen forum is significantly diminished.” Jd. at 349.
“Tf there is little or no connection of the operative facts to the chosen forum but it is the
plaintiffs home district, the plaintiffs choice of forum is entitled to Jess deference even though

it still carries some deference as the home district.” Jd. at 349 n.1. “Moreover, [w]here it

 
appears that the plaintiff was forum shopping and that the selected forum has little or no
connection with the parties or the subject matter, plaintiff's choice of forum is entitled to no
weight whatever, and the transfer of venue is appropriate.’” Jd. at 349 (quoting Pierce v.
Coughlin, 806 F. Supp. 426, 429 (S.D.N.Y. 1992)).

Here, there is no dispute that WDNY is Ms. King’s home district. She states in her
April 4, 2019 declaration that she “currently reside[s] in and ha[s] always resided in WDNY.”
(Doc. 8-1 § 20.) She maintains that her selection of WDNY weighs heavily against transfer. She
notes in her declaration that she cancelled her lease at her Stanley, Virginia residence after being
terminated; that she has always resided in WDNY; and that she maintained a WDNY home
office during her entire employment with Aramark. (Jd. { 18, 20.) She also states that she
suffered severe emotional distress as a result of Aramark’s alleged wrongs against her and that
she is disabled and indigent. (/d. § 19.) She claims that she would be “exceptionally burdened”
if she were required to litigate outside of WDNY. (Ud. { 20.)

Aramark argues that Ms. King has failed to produce evidence to support her claims that
she is disabled or indigent, or that either alleged condition prohibits her from traveling to WDVa.
(See Doc. 11 at 11.) The court analyzes the convenience and the relative means of the parties
(including Ms. King) below, but for present purposes has no difficulty concluding that
Ms. King’s choice of forum is entitled to deference as her home district.

Aramark does not argue that Ms. King’s selection of WDNY is a result of forum shopping or that
it should be afforded no weight. Instead, Aramark contends that Ms. King’s choice should be
afforded little weight because, in Aramark’s view, there is “little or no connection” to WDNY in
this case. As discussed in more detail below, the court concludes that the main set of operative

facts relate to WDVa, but there are connections to WDNY in this case that go beyond the mere

 
fact that Ms. King is a New York resident. Even assuming that this factor should be accorded
reduced weight, Ms. King’s choice to bring this suit in WDNY still carries some deference.

B. Convenience of Witnesses

“The convenience of the witnesses is generally considered the most important factor in
deciding a motion to transfer venue.” Moog, 2016 WL 3444238, at *4 (quoting Truk Int'l Fund,
LP vy. Wehlmann, No. 08 Civ. 8462(PGG), 2009 WL 1456650, at *3 (S.D.N.Y. May 20, 2009)).
“The convenience of non-party witnesses is accorded more weight than that of party witnesses.”
Id. (quoting Truk, 2009 WL 1456650, at *3). “The Court ‘does not merely tally the number of
witnesses who reside in the current forum in comparison to the number located in the proposed
transferee forum’; but rather ‘must qualitatively evaluate the materiality of the testimony that the
witnesses may provide.’” Id. (quoting Dickerson v. Novartis Corp., 315 F.R.D. 18, 27 (S.D.N.Y.
2016)). The party seeking transfer on account of the convenience of witnesses “must clearly
specify the key witnesses to be called and must make a general statement of what their testimony
will cover.” Id. (quoting Factors Etc., Inc. v. Pro Arts, Inc., 579 F.2d 215, 218 (2d Cir. 1978)).

Aramark asserts that all of the non-party potential witnesses identified in the Complaint
live in Virginia, North Carolina, or other locations far from WDNY. (Doc. 6-1 at 13.) In
support, Aramark cites the March 13, 2019 declaration of Griffith Thomas, which contains a list
of 12 individuals who are mentioned in the Complaint and who Mr. Thomas says worked or
lived outside of New York during the time that he supervised Ms. King. (See Doc. 6-2 J 9.)
Mr. Thomas states that he has lived and worked in Winchester, Virginia for the last nine years.
(Ud. J 6.)

Initially, Ms. King asserts that Aramark has submitted no proof of the identity of the

witnesses and the nature of their likely testimony. (Doc. 8-2 at 14.) Aramark replies that it has

 
identified the potentially relevant witnesses as Mr. Thomas plus the 12 individuals listed in his
March 13, 2019 declaration. (See Doc. 11 at 9.) And Aramark asserts that the likely testimony
of each witnesses appears in Ms. King’s Complaint. (Ud) The court concludes that Aramark has
adequately specified the individuals whom it claims are the key witnesses and their likely
testimony.

Citing Freeplay Music, LLC v. Gibson Brands, Inc., 195 F. Supp. 3d 613, 617-18
(S.D.N.Y. 2016), Ms. King also contends that Aramark’s current employees are irrelevant on this
factor. The court agrees with Aramark that Freeplay Music does not stand for the proposition
that potential witnesses who are current Aramark employees should be ignored in the
convenience-of-witnesses analysis. The court in Freeplay Music found that the party witness-
employees who were likely to testify were located in both Tennessee and New York, so the
location of those witnesses was neutral as to whether to retain the case in New York or transfer it
to Tennessee. See id. at 617-18. Freeplay Music therefore actually supports the conclusion that
the convenience of employee witnesses is relevant to the convenience analysis, even though in
that particular case the employee witnesses were distributed such that neither New York nor
Tennessee was more convenient for that group of witnesses as a whole.

That said, courts have held that “the inconvenience of employees or agents of the parties does
not weigh as heavily as inconvenience to non-party witnesses.” Pecorino v. Vutec Corp.,

934 F. Supp. 2d 422, 437 (E.D.N.Y. 2012) (citing Payless Shoesource, Inc. vy. Avalon Funding
Corp., 666 F. Supp. 2d 356, 364 (E.D.N.Y. 2009)). Similarly, although former employees ofa
party are non-party witnesses, their inconvenience receives less weight in the analysis than the
inconvenience of other non-party witnesses. See id. (“[F]ormer employees are not entitled to the

same deference shown to other non-party witnesses because they are more likely willing to

10

 
attend trial than other non-party witnesses.”). The court therefore considers the inconvenience
each individual that Aramark has identified, adjusting the weight given to each accordingly.
1. Griffith Thomas

The Complaint alleges that Griffith Thomas created a sex-based hostile work
environment and subjected Ms. King to sex-based harassment, discrimination, retaliation, and
termination. (See Doc. 1 § 22.) He is undoubtedly a key witness in this case. According to his
March 13, 2019 declaration, he has lived and worked in Winchester, Virginia for the last
nine years. (Doc. 6-2 § 6.) Ms. King agrees that he resides within WDVa. (Doc. 8-1 § 22.) The
court accordingly concludes that WDVa is more convenient for Mr. Thomas than WDNY. It
appears that Mr. Thomas still works for Aramark (see Doc. 6-2 { 2; see also Doc. 8-1 §[ 22), so
the court gives less weight to his inconvenience than it would to an ordinary non-party witness.

2. Kelly Barrett

The Complaint alleges that Kelly Barrett assumed the position of Aramark Director of
Regional Human Resources in or about July 2017 (about two months before Ms. King was
terminated). (See Doc. 1 { 63.) According to the Complaint, Ms. King complained to
Ms. Barrett about Mr. Thomas’s alleged discrimination, harassment, and retaliation, but
Ms. Barrett took no action to stop that alleged conduct. (/d.) Also according to the Complaint,
Ms. Barrett—together with Mr. Thomas—called Ms. King on September 21, 2017 to advise her
that she was terminated. (Ud. { 73.)

Mr. Thomas states in his declaration that Ms. Barrett lived and worked in Charlotte,
North Carolina during the time that he supervised Ms. King. (Doc. 6-2 § 9(f).) According to
Ms. King, Ms. Barrett now resides in the Eastern District of North Carolina, and the

Harrisonburg federal courthouse in WDVa is about a five-hour drive for her. (Doc. 8-1 §22.) It

11

 
would obviously be a much longer drive from North Carolina to WDNY, but the court notes that
direct flights are available from Raleigh/Durham, North Carolina to Buffalo.” The court
concludes that WDNY might be slightly less convenient for Ms. Barrett, mainly because it is
geographically further from North Carolina than WDVa is.

It appears that Ms. Barrett is currently an Aramark employee. (See Doc. 8-1 22.) The
court accordingly gives less weight to her inconvenience than it would to an ordinary non-party
witness.

3. Tracy Miller and Rebecca Adams

According to the Complaint, Tracy Miller assumed the position of Aramark Regional
Vice President in or about July 2016. (Doc. 1 939.) Also at that time, Rebecca Adams was
Aramark’s Regional Director of Human Services. (Id) Ms. King registered complaints about
Mr. Thomas with Ms. Miller and Ms. Adams. (/d.) Generally, the Complaint includes
allegations that Ms. Miller and Ms. Adams failed to properly respond to Ms. King’s complaints
and were involved in a discipline process that was flawed and that lacked any basis. (See id.
q9 39, 40, 42, 44, 53, 55, 58, 73.)

Ms. Miller lives in Greenville, Delaware, which is about a four-hour drive from the
Harrisonburg federal courthouse. (See Doc. 6-2 § 9k; Doc. 8-1 § 22.) It is a somewhat longer
drive to WDNY, but the court notes that direct flights are available from Philadelphia to Buffalo.
The court concludes that WDNY might be somewhat less convenient for Ms. Miller, mainly

because it is geographically slightly further from Delaware than WDVa. It appears that

 

2 As this court has noted, “[i]ts weather notwithstanding, [Buffalo] is not Siberia, and is
easily accessible . . . by air or other means.” 4A & A Jewellers Ltd. v. Commemorative Brands,
Inc., No. 03-CV-0651E(F), 2004 WL 912929, at *1 n.15 (W.D.N.Y. Mar. 30, 2004) (brackets in
original) (quoting Mpower Commce’ns Corp. v. Voipld.com, Inc., 304 F. Supp. 2d 473, 476
(W.D.N.Y. 2004)).

12

 
Ms. Miller is currently an Aramark employee. (Doc. 8-1] 22.) The court accordingly gives less
weight to her inconvenience than it would to an ordinary non-party witness.

Ms. Adams lives in Cary, North Carolina, which is about a four-hour drive from the
Harrisonburg federal courthouse. (See Doc. 6-2 J 9g; Doc. 8-1 § 23.) It would take her at least
twice as long to drive to Buffalo, but the court notes that direct flights are available from
Raleigh/Durham, North Carolina to Buffalo. The court concludes that WDNY would be less
convenient for Ms. Miller because it is geographically further from her home than WDVa. It
appears that Ms. Adams is a former Aramark employee. (Doc. 8-1 { 23.) The court accordingly
gives less weight to her inconvenience than it would to an ordinary non-party witness.

4. Christopher Harriman, Thomas DeGori, John Wilson, Jacob
Williford

The Complaint alleges that Mr. Thomas treated her unfavorably as compared to his male
direct reports, including Christopher Harriman, Thomas DeGori, John Wilson, and Jacob
Williford. (Doc. 1931.) All four of those individuals are apparently current Aramark
employees. (Doc. 8-1 § 22.) The court accordingly gives less weight to their inconvenience than
it would to an ordinary non-party witness.

Mr. DeGori lives and works in the Western District of Pennsylvania. (See Doc. 6-2
{ 9(b); Doc. 8-1 § 22.) By car, Mr. DeGori’s location is a little bit closer to Buffalo (about three
hours twenty minutes) than to Harrisonburg, Virginia (about four hours fifteen minutes). The
court concludes that WDNY would be slightly more convenient for Mr. DeGori than WDVa.

Mr. Harriman lives and works in the Eastern District of Virginia. (See Doc. 6-2 4 9(a);
Doc. 8-1 § 22.) The WDVa is substantially closer to his residence by car than WDNY. Flying to
Buffalo would require taking a connecting flight or a multi-hour drive to get to a city offering a

direct flight. The court concludes that WDVa would be more convenient for Mr. Harriman.

13

 
Mr. Wilson apparently currently lives in the Eastern District of Virginia. (Doc. 8-1 22.)
Like Mr. Harriman, WDVa would be more convenient for him than WDNY. Mr. Williford lives
and works in WDVa. (See Doc. 6-2 § 9(d); Doc. 8-1 § 22.) The WDVa would therefore be
substantially more convenient for him than WDNY.

5. Deborah Hetrick, Carmine DiCicco, Alexis Duckett, Evelyn Miller,
Colleen O’ Donnell

Ms. King alleges that she complained about Mr. Thomas’s conduct to Deborah Hetrick,
Carmine DiCicco, Alexis Duckett, Evelyn Miller, and Colleen O’Donnell. (See Doc. 1 §{f 30,
35-36, 49-50, 55, 57-59.) All five of these individuals are apparently former Aramark
employees. (Doc. 8-1 § 23.) The court accordingly gives less weight to their inconvenience than
it would to an ordinary non-party witness.

Ms. Hetrick resides in Wilmington, Delaware. (See Doc. 6-2  9(h); Doc. 8-1 { 23.)
Similar to the analysis for Tracy Miller, the court concludes that WDNY might be somewhat less
convenient for Ms. Hetrick, mainly because it is geographically slightly further from Delaware
than WDVa.

Mr. DiCicco lives in the Northern District of Illinois. (See Doc. 6-2 { 9(i); Doc. 8-1
{ 23.) That is approximately a nine-hour drive from Buffalo and almost a 12-hour drive from
Harrisonburg, Virginia. Direct flights are available from Chicago to Buffalo and also to the
Charlottesville Albemarle airport, although the latter requires approximately a one-hour drive to
Harrisonburg, Virginia. The court concludes that WDNY is slightly more convenient for
Mr. DiCicco than WDVa.

Ms. Duckett appears to currently reside in the Eastern District of North Carolina, which is
approximately a five-hour drive from the Harrisonburg federal courthouse. (Doc. 8-1 { 23.)

Although direct flights are available from Raleigh/Durham, North Carolina to Buffalo, the court

14

 
concludes that WDVa is more convenient for Ms. Duckett, mainly because it is geographically
closer to her than WDNY.

Evelyn Miller lives in the Eastern District of Pennsylvania. (See Doc. 6-2 { 99); Doc. 8-
1 § 23.) That is approximately a six-hour drive from Buffalo and a four-hour drive from
Harrisonburg, Virginia. Direct flights are available from Philadelphia to Buffalo and also to the
Charlottesville Albemarle airport, although the latter requires approximately a one-hour drive to
Harrisonburg, Virginia. The court concludes that WDVa is slightly more convenient for Evelyn
Miller than WDNY.

Finally, Ms. O’Donnell lives in the District of New Jersey, about 4.3 hours by car from
the Harrisonburg federal courthouse, and more than six hours from Buffalo. (Doc. 8-1 23.)
Direct flights are available from nearby Philadelphia to Buffalo and also to the Charlottesville
Albemarle airport, although the latter requires approximately a one-hour drive to Harrisonburg,
Virginia. The court concludes that WDVa is slightly more convenient for Ms. O’Donnell than
WDNY.

6. Non-Party Witnesses Identified by Ms. King

Ms. King asserts that WDNY would be more convenient for three sets of non-party
witnesses. First, she contends that WDNY would be more convenient for all of her relevant
treating physicians and providers, who all reside and work in WDNY and whose testimony she
would offer to prove damages. Second, she argues that WDNY would be more convenient for
Heather O’Neil, a Hamburg, New York resident whom Aramark also allegedly subjected to
discrimination, harassment, hostile work environment, and retaliation. Finally, she maintains

that WDNY would be more convenient for her fiancé Robert Strade, who resides in Hamburg,

15

 
New York and is a “witness” to Aramark’s treatment of Ms. King and to damages. (Doc. 8-2
at 15; see also Doc. 8-1 § 21.)

Aramark argues that Mr. Strade and Ms. O’Neil are not particularly important witnesses
because their testimony may not be admissible or may not be heard at all if Ms. King does not
prevail on her claims. (Doc. 11 at 8-9.) And Aramark maintains that Ms. King’s treatment
providers are damages witnesses, so their testimony would be unnecessary if Ms. King fails to
establish liability. Ud. at 9.)

The exact nature of Mr. Strade’s and Ms. O’Neil’s testimony is unclear at this stage of
the case. Presumably Ms. O’Neil’s alleged experiences at Aramark would be offered to support
Ms. King’s hostile-work-environment claim. Absent further details, it appears that Mr. Strade’s
testimony would probably relate primarily to damages. Based on the relative lack of detail about
this testimony, the fact that WDNY might be more convenient for Mr. Strade and for Ms. O’Neil
weighs only slightly against transfer to WDVa.

Since the treatment providers would be expert witnesses, their convenience is not
particularly relevant to the present analysis. See Donellan v. Ferag, Inc., No. 97 CV 6700(SJ),
1999 WL 33111, at *2 n.3 (E.D.N.Y. Jan. 22, 1999) (convenience of the plaintiff's expert
physician and physical therapist was not relevant to transfer analysis). Their convenience is also
somewhat less relevant because their testimony would relate solely to damages. See Cordero v.
Delta Air Lines, Inc., No. 16-CV-6803 (RA), 2017 WL 5997420, at *3 (S.D.N.Y. Dec. 1, 2017)
(doctors’ inconvenience was “less significant given that their testimony will go primarily to
damages”); Fuji Photo Film Co. v. Lexar Media, Inc., 415 F. Supp. 2d 370, 374 (S.D.N.Y. 2006)
(convenience of plaintiff's witnesses was less significant because their testimony “relates to

damages and becomes relevant only after the infringement issues are resolved”).

16

 
7. Conclusion as to Convenience of Witnesses

The WDNY is more convenient for the handful of witnesses that Ms. King highlights.
But it appears that their testimony is qualitatively less material than the testimony of the other
witnesses that the court is considering. Their convenience weighs only weakly against transfer.

For most of the dozen witnesses identified by Aramark, the court has concluded that
WDVa is slightly more convenient than WDNY. On the other hand, that is only a relative
measure of convenience, since for most of these witnesses travel to either WDNY or WDVa
would require air travel or a multi-hour drive. Moreover, because all of these witnesses are
current or former Aramark employees, their inconvenience weighs less heavily than ordinary
non-party witnesses. On balance, the court concludes that the convenience of the witnesses
weighs somewhat in favor of transfer to WDVa.

C. Location of Relevant Documents and Access to Proof

The location of relevant documents and access to proof is “entitled to little weight unless
the defendant makes a detailed showing as to the burden it would incur absent transfer.”
WD Encore Software, LLC vy. The Software MacKiev Co., No. 6:15-cv-6566(MAT), 2016 WL
1056628, at *4 (W.D.N.Y. Mar. 17, 2016) (quoting Royal Ins. Co. of Am. v. Tower Records, Inc.,
No. 02-Civ. 2612(PKL), 2002 WL 31385815, at *6 (S.D.N.Y. Oct. 22, 2002)). Here, Aramark
argues that the location of relevant documents and access to proof weighs in favor of transfer to
WDVa because relevant materials “likely remain housed in Virginia as well as in Aramark’s
offices in North Carolina, where key Human Resources witnesses live(d) and work(ed).”
(Doc. 6-1 at 15-16.) Aramark also argues that certain relevant archived hard copies may only be

available on-site at VHS facilities. Ud. at 16.)

17

 

 
The court concludes that these arguments fall short of the detailed showing of a burden
that is necessary to imbue this factor with any substantial weight. The court presumes that with
modern technology most or all relevant documents can be transferred to WDNY without “undue
expense.” WD Encore, 2016 WL 1056628, at *4 (quoting Coker v. Bank of Am., 984 F. Supp.
757, 766 (S.D.N.Y. 1997)). To the extent that this factor weighs at all in favor of transfer to
WDVa, it is entitled to little weight in this case.

D. Convenience of the Parties

“When analyzing the convenience to the parties, courts often look to the parties’ principal
places of business and the location of their offices.” Travelers Prop. Cas. Co. of Am. v. Ocean
Reef Charters LLC, 324 F. Supp. 3d 366, 376 (W.D.N.Y. 2018) (quoting Freeplay Music,

195 F. Supp. 3d at 618). “The convenience of the parties does not favor transfer when it would
merely shift any inconvenience from defendant to plaintiff.” Jd. (quoting Kiss My Face Corp. v.
Bunting, No. 02CIV2645 (RCC), 2003 WL 22244587, at *3 (S.D.N.Y. Sept. 30, 2003)).

1. Aramark

Aramark’s principal place of business is in Philadelphia, Pennsylvania. By car, this is
about four and a half hours from Harrisonburg, Virginia and over seven hours from Buffalo, —
New York. Considering geographical distance alone, WDVa is perhaps somewhat more
convenient for Aramark than WDNY. But direct flights are available from Philadelphia to both
Buffalo and to the Charlottesville Albemarle airport. And according to the Complaint, Aramark
has substantial operations within WDNY, and has corporate, sales, and distribution operations in

North Tonawanda, Grand Island, and Rochester, New York. (Doc. 1 § 11.) In light of these

18

 

 
considerations, it appears that WDVa is at best only slightly more convenient for Aramark than
WDNY.?

Apart from the convenience of Aramark employees themselves as witnesses (discussed
above),* Aramark argues that its business operations would be substantially disrupted if its
employees with responsibilities in the Virginia region were required to travel to WDNY.

(Doc. 6-1 at 13.) Other courts have recognized the potential disruption to business posed by the
imposition of court proceedings upon employee-witnesses. See City of Pontiac Gen. Emps. Ret.
Sys. v. Dell Inc., No. 14-CV-3644 (VSB), 2015 WL 12659925, at *5 (S.D.N.Y. Apr. 30, 2015)
(convenience of the parties weighed in favor of transfer from New York to Texas because
“lengthy proceedings in New York are more likely to lead to some disruption in Dell’s
[headquartered in Texas] day-to-day operations”); Andrews vy. A.C. Roman & Assocs., Inc.,

914 F, Supp. 2d 230, 240 (N.D.N.Y. 2012) (due to potential disruption of business, convenience-
of-parties factor weighed in favor of transfer to the Eastern District of New York, which was the
place where the overwhelming number of employee-witnesses were located). Ms. King does not
dispute this assertion, and the court concludes that potential disruption to Aramark’s business |

operations weighs somewhat in favor of transfer to WDVa.

 

3 Ms. King asserts that WDNY is not inconvenient for Aramark because Aramark and its
affiliate entities are frequent litigants in this district and because Aramark has already retained
WDNY-based counsel. (Doc. 8-2 at 18.) Those facts do not materially affect the court’s
analysis.

4 Ms. King asserts that WDVa is not a convenient forum for Aramark’s employee-
witnesses because most of those witnesses do not reside in WDVa. (Doc. 8-2 at 18.) It is true
that most of the employee-witnesses do not live in WDVa, but based on the court’s analysis
above, WDVa remains, on balance, somewhat more convenient than WDNY for most of the
non-party witnesses.

19

 
All told, the analysis above suggests that WDVa is more convenient for Aramark than
WDNY. Ms. King argues that “even assuming” that conclusion is true, the convenience-of-the-
parties factor weighs against transfer because transferring the case to WDVa would only shift the
inconvenience from one party to the other, and because it would be far more inconvenient for
Ms. King to litigate in WDVa than for Aramark to litigate in WDNY. (See Doc. 8-2 at 17.) The
court therefore considers the inconvenience to Ms. King of litigating this case in WDVa as
opposed to her home district, WDNY.

2. Ms. King

In support of its motion to transfer, Aramark asserts that “the only convenience factor
Plaintiff appears to rely on is that she currently lives in Hamburg, New York and has retained
counsel in Buffalo, New York.” (Doc. 6-1 at 14.) Aramark maintains that those facts are
insufficient to avoid transfer. Aramark further suggests that WDVa would be within commuting
distance for her “assuming Plaintiff still maintains her residence in Stanley, Virginia.” (Ud.)

Ms. King maintains that transfer to WDVa would impose an “incredible and
disproportionate burden on her.” (Doc. 8-2 at 17.) She states in her declaration that she no
longer maintains a second residence in Virginia. (See Doc. 8-1 4 18.) And she asserts that she
suffered severe emotional distress as a result of the alleged discrimination, harassment, and
retaliation. (Id. 919.) According to Ms. King, the Veterans Administration (VA) has
determined that she is disabled. (Id.)° Aramark replies that Ms. King has failed to supply
“actual evidence” of disability or that medical or financial considerations would make WDVa

prohibitive for her. (Doc. 11 at 10-11.)

 

> Ms. King also asserts that she is indigent. The court considers that assertion below in
its analysis of the relative means of the parties.

20

 
“IT|n considering whether the interest of justice would be served by transferring [a] case
from plaintiff's home district to an alternative forum the Court may consider plaintiff's special
medical difficulties.” Flores v. United States, 142 F. Supp. 3d 279, 290 (E.D.N.Y. 2015)
(quoting Vassallo v. Niedermeyer, 495 F. Supp. 757, 760 (S.D.N.Y. 1980)). But Flores and
other cases suggest that a party resisting transfer on medical grounds should generally supply
medical evidence to support such a claim. See id. (noting that the plaintiff submitted evidence of
her condition in the form of a letter from her psychiatrist opining that travel posed a risk for
potentially deadly illness); NGC Worldwide, Inc. v. Siamon, No. 3:02CV1760 (JBA), 2003 WL
1987001, at *2 (D. Conn. Apr. 21, 2003) (detrimental effect of travel on defendant’s health was
“confirmed ‘firmly and with medical certainty’ by his treating physician” and weighed strongly
in favor of transfer to defendant’s home state); Vassallo, 495 F. Supp. at 760 (plaintiff supplied
medical records documenting substantial medical problems that weighed against transfer out of
the plaintiffs home district).

Here, Ms. King has supplied her own declaration but no medical evidence or opinion. In
particular, Ms. King has not produced any medical evidence or opinion regarding the impact of
her VA disability determination or her mental health condition on her ability to travel. The court
cannot conclude that the disability referenced in Ms. King’s declaration constitutes a special
medical difficulty that would weigh against transfer.

That said, the court concludes that, as to the convenience of the parties, transferring this
case from WDNY to WDVa would largely just shift the inconvenience from Aramark to
Ms. King. This is not a case where “inconvenience for the party moving for transfer could be
completely eliminated without substantially adding to the nonmoving party’s inconvenience.”

Moog, 2016 WL 3444238, at *5 (quoting Ward v. Stewart, 133 F. Supp. 3d 455, 466 (N.D.N.Y.

21

 
2015)). To the contrary, transferring this case to WDVa might reduce the inconvenience to
Aramark somewhat, but would also substantially add to Ms. King’s inconvenience. This factor
does not weigh in favor of transfer.

E. Locus of Operative Facts

“The location of the operative events is [also] a primary factor in determining a § 1404(a)
motion to transfer.” Matthews v. Bell, No. 6:18-CV-06460 EAW, 2019 WL 1117512, at *5
(W.D.N.Y. Mar. 11, 2019) (alteration in original) (quoting Billing v. Commerce One, Inc.,
186 F. Supp. 2d 375, 377 (S.D.N.Y. 2002)); see also Chen v. Arts Nail Putnam Valley Inc.,
No. 1:14-cv-03037 (ALC), 2017 WL 3017712, at *4 (S.D.N.Y. July 14, 2017) (same). “To
determine where the locus of operative facts lies, courts look to the site of events from which the
claim arises.” Ocean Reef Charters LLC, 324 F. Supp. 3d at 379 (internal quotation marks
omitted) (quoting Age Grp. Ltd. v. Regal Logistics, Corp., No. 06 Civ. 4328(PKL), 2007 WL
2274024, at *3 (S.D.N.Y. Aug. 8, 2007)).

Aramark contends that the “central focus” of the Complaint is “the alleged actions and
decisions of Mr. Thomas while he was living and working in Virginia.” (Doc. 6-1 at 11.)
Ms. King concedes that some operative facts occurred in WDVa but maintains that the locus-of-
operative-facts factor does not support transfer because the operative facts occurred in at least ten
judicial districts, including WDNY. (Doe. 8-2 at 21.) She lists various locations where she
states that she was injured, where she worked, and where relevant decisions were made. (Ud.
at 21-22.) Aramark insists that the locus of operative facts is WDVa. (Doc. 11 at 8.)

Here, the central instigator as described in the Complaint is Mr. Thomas, who lived and
worked in Winchester, Virginia at the relevant times. (See Doc. 6-2 6.) Notwithstanding the

fact that Ms. King alleges that she suffered at least some of the effects of Mr. Thomas’s conduct

22

 
at her home in Hamburg, New York, Mr. Thomas’s alleged conduct in Virginia suggests that the
principal locus of operative facts is WDVa. See Tillery v. NYS Office of Alcoholism & Substance
Abuse Servs., No. 13 Civ. 0035(CM), 2013 WL 6405326, at *5 (S.D.N.Y. Dec. 5, 2013)
(“Plaintiff argues that the alleged discrimination and retaliation she suffered affected her in the
Southern District of New York; however, because her supervisors were located in Albany, the
discriminatory acts occurred in Albany.”).

Ms. King refers to other circumstances or events that occurred in WDNY and other
districts. She correctly states that the connections to WDNY in this case go beyond the mere fact
that she is a New York resident, especially because Aramark authorized her to work from her
home in WDNY during parts of the relevant time period. She also refers to relevant events that
occurred in other districts (see Doc. 8-2 at 21-22), including her complaints to Aramark
management located in the Eastern District of Pennsylvania (Doc. 1 4 36, 48, 50), Rebecca
Adams’s participation in issuing written discipline from the Western District of North Carolina,
and Kelley Barrett’s participation there in the decision to terminate Ms. King (see Doc. 1 § 73).

It is true that in some cases there can be more than one locus or the locus can be split
between multiple districts. Courts in some such cases have found the locus factor to be neutral.
See Ocean Reef Charters LLC, 324 F. Supp. 3d at 381 (“Where the locus of operative facts is
split amongst several forums, or is focused in a forum that is neither the transferor nor the
transferee forum, courts have, at minimum, viewed this factor neutrally.”); Lihuan Wang v.
Phoenix Satellite Television US, Inc., No. 13 Civ. 218(PKC), 2014 WL 116220, at *5 (S.D.N.Y.
Jan. 13, 2014) (locus of operative facts in employment discrimination case was not wholly in
New York or the District of Columbia; factor weighed against transfer because a portion of the

allegedly wrongful conduct and plaintiffs injury occurred in New York); Fairchild v. Eisai, Inc.,

23

 
No. 3:11cv452 MRK, 2011 WL 3438408, at *3 (D. Conn. Aug. 4, 2011) (locus of operative facts
in FLSA case was split between the New Jersey location of the defendant’s headquarters and the
various districts in which the plaintiffs worked; locus factor did not favor either New Jersey or
Connecticut); Atl. Recording Corp. v. Project Playlist, Inc., 603 F. Supp. 2d 690, 696-97
(S.D.N.Y. 2009) (finding locus factor neutral where both California and New York were loci of
operative facts).

But just because operative facts might be located in multiple districts does not mean that
the locus factor is invariably neutral. See, e.g., Tarzy v. Dwyer, No. 18 Civ. 1456 (JFK),
2019 WL 132280, at *5 (S.D.N.Y. Jan. 8, 2019) (concluding that the “principal” locus of
operative facts was New Jersey). In this case, the court perceives the main set of operative facts
to be located in WDVa, where Mr. Thomas lived and worked. Events in other districts, and the
effects of the alleged wrongful conduct that Ms. King felt in WDNY, do not alter this
conclusion. This factor therefore favors transfer to WDVa. But because ‘of the relevant events in
other districts, the court gives this factor somewhat less weight. |

F. Availability of Process to Compel Unwilling Witnesses

The court examines the availability of process to compel witnesses with reference to the
witnesses discussed above in Part II.B. For the reasons discussed below, the court concludes that
this factor is essentially neutral because Aramark has not shown that any of the relevant
witnesses would be unwilling to testify. See Stewart v. Stewart, No. 1:18-cv-00201-GWC, at 19
(W.D.N.Y. June 4, 2019), ECF No. 33 (noting that availability-of-process factor “concerns the

availability of process to compel unwilling witnesses’).

24

 
1. Griffith Thomas

Aramark asserts that Mr. Thomas would be subject to WDVa’s subpoena power because
he lives and works within 100 miles of the courthouse there. (Doc. 6-1 at 15.) Ms. King
maintains that Mr. Thomas’s residence in Virginia is irrelevant because Aramark can compel his
testimony without the need for a subpoena. (Doc. 8-2 at 15-16.) The court agrees with
Ms. King that, since Mr. Thomas is Aramark’s own employee, Aramark will presumably make
him available for trial. See A & A Jewellers Ltd. vy. Commemorative Brands, Inc., No. 03-CV-
0651E(F), 2004 WL 912929, at *1 n.15 (W.D.N.Y. Mar. 30, 2004) (defendant CBI’s witnesses
“are its own employees, whom CBI will presumably make available for trial”); see also Fuji
Photo Film Co. y. Lexar Media, Inc., 415 F. Supp. 2d 370, 375 (S.D.N.Y. 2006) (noting that
“parties can compel the testimony of their own employees without the need for subpoena”).

2. Other Current Aramark Employees

The court considers the following group of current Aramark employee-witnesses:
Kelly Barrett, Tracy Miller, Thomas DeGori, Christopher Harriman, John Wilson, and
Jacob Williford. Aramark argues that all of these witnesses live and work far enough outside
WDNY that they would not be subject to this court’s subpoena power. And according to
Aramark, several of these individuals would be subject to WDVa’s subpoena power because they
work at VHS facilities or other facilities located in WDVa. Ms. King maintains that the location
of Aramark’s current employee witnesses has no impact on the availability-of-process factor
because Aramark can make them available. For the reasons stated with respect to Mr. Thomas,

the court agrees with Ms. King that Aramark can make these employee-witnesses available.

25

 

 
3. Former Aramark Employees

The court next considers the following group of former Aramark employees:
Rebecca Adams, Deborah Hetrick, Carmine DiCicco, Alexis Duckett, Evelyn Miller, and
Colleen O'Donnell. Aramark argues that all of these witnesses live and work far enough outside
WDNY that they would not be subject to this court’s subpoena power. Ms. King argues that
Aramark has failed to supply any evidence that these witnesses would be unwilling to testify if
called. The court agrees with Ms. King on this point. See Encarnacion v. Goord, No. 12-CV-
6180CIS, 2018 WL 3491287, at *5 (W.D.N.Y. July 18, 2018) (“Where the movant fails to
present evidence that its witnesses would be unwilling to testify, the ability to compel the
attendance of witnesses is not a factor in the transfer-of-venue analysis.” (quoting Williams v.
Swack, No. 12-cv-1552 (CBA), 2013 WL 5423791, at *7 (E.D.N.Y. Sept. 26, 2013))), report
and recommendation adopted, 2018 WL 3996423 (W.D.N.Y. Aug. 21, 2018).

G. Relative Means of the Parties

Aramark concedes that it has greater financial resources than Ms. King, but it maintains
that this factor does not weigh against transfer to WDVa because, according to Aramark,
Ms. King herself has substantial financial means, as evidenced by the fact that she maintained
two residences and traveled frequently between them. Ms. King argues that transfer to WDVa
would cause her financial difficulties because, according to her declaration, she is disabled,
unemployed, and indigent. (Doc. 8-1 4 19.)

This factor is more significant when one party is a corporation and the other party is an
individual. See Xerox Corp. v. Ariz. Digital Prods., Inc., No. 08-CV-6480 (CJS), 2011 WL
1432046, at *5 (W.D.N.Y. Apr. 14, 2011) (“[T]he relative means of the parties is a more

significant factor when one party is an individual . . . .” (quoting USA Interactive v. Savannah

26

 
Air Ctr., LLC, No. 02 Civ. 3659(LLS), 2002 WL 1808236, at *2 (S.D.N.Y. Aug. 7, 2002))).
Here, Aramark is indisputably a large corporation with substantial resources. Ms. King claims
substantial difficulties in her declaration. For present purposes the court concludes that the
declaration is sufficient to show that Aramark has substantially greater means than Ms. King.
This factor weighs against transfer.

H. Forum’s Familiarity with Governing Law

Aramark relies on the fact that this factor is “‘ generally given little weight in federal
courts’ because federal courts are deemed capable of applying the substantive law of other
states.” Tole v. Glenn Miller Prods., Inc., No. 12 Civ. 6660(NRB), 2013 WL 4006134, at *5
(S.D.N.Y. Aug. 6, 2013) (quoting AEC One Stop Grp., Inc. v. CD Listening Bar, Inc.,
326 F. Supp. 2d 525, 531 (S.D.N.Y. 2004)). Ms. King argues that this factor weighs against
transfer because New York is the most appropriate forum to adjudicate her NYSHRL claim, and
because her NYSHRL retaliation claim raises a novel state-law issue. (Doc. 8-2 at 23.) The
court concludes that New York is the preferable venue to resolve the NYSHRL claims. This
factor accordingly weighs somewhat against transfer.

I. Trial Efficiency and Interests of Justice

Aramark cites data suggesting that WDNY has an increased caseload and a longer
timeframe for adjudicating disputes than WDVa. (Doc. 6-1 at 18-19.) Ms. King argues that any
difference in caseloads is due simply to the types of cases before each court, and that the small
differential between WDNY and WDVa does not support transfer. Aramark maintains that it is
undisputed that WDVa has fewer cases and faster resolution time than WDNY and that this
factor is proper for the court’s consideration and supports transfer to WDVa. (Doc. 11 at 13.)

This court has considered relative congestion in venue analysis. See Stewart, No. 1:18-cv-

27

 

 
00201-GWC, at 21 (W.D.N.Y. June 4, 2019), ECF No. 33. The court concludes that this factor
weighs somewhat in favor of transfer.

J. Conclusion as to Venue Motion

As discussed above, the § 1404(a) factors point in different directions in this case.
Perhaps the strongest factor favoring transfer to WDVa is the convenience-of-the-witnesses
factor. On the other hand, several of the factors weigh against transfer. Given this mixed set of
factors and the deference owed to Ms. King’s choice of forum, the court concludes that Aramark
has failed to show by clear and convincing evidence that transfer should be granted. The court
accordingly turns to Aramark’s motion for partial dismissal.
IL Motion for Partial Dismissal (Doc. 5)

A. Rule 12(b)(6) Standard

To survive a Rule 12(b)(6) motion, a pleading “must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007);
see also Fed. R. Civ. P. 8(a)(2). The court must also draw all reasonable inferences in the non-
moving party’s favor. Lanier v. Bats Exch., Inc., 838 F.3d 139, 150 (2d Cir. 2016). But
“lt]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
statements, do not suffice.” Empire Merchants, LLC v. Reliable Churchill LLLP, 902 F.3d 132,
139 (2d Cir. 2018) (quoting Iqbal, 556 U.S. at 678). Dismissal is appropriate when “it is clear
from the face of the complaint, and matters of which the court may take judicial notice, that the
plaintiff's claims are barred as a matter of law.” Conopco, Inc. v. Roll Int'l, 231 F.3d 82, 86

(2d Cir. 2000). “If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are

28

 

 
presented to and not excluded by the court, the motion must be treated as one for summary
judgment under Rule 56.” Fed. R. Civ. P. 12(d).

B. NYSHRL Claims (Counts 2, 4, and 6)

Aramark argues that Ms. King has failed to state an NYSHRL claim because no
discriminatory act against her was committed in New York and because she cannot meet the
statutory “residency” requirement within that law’s extraterritorial application. See N.Y. Exec.
Law § 298-a. Aramark also argues that even if Ms. King could satisfy the “residency”
requirement, she cannot maintain her NYSHRL claim because that law does not provide a
ptivate cause of action against Aramark, which is not a New York corporation.

In order to state a claim under the NYSHRL, “it is necessary to allege either that ‘a
discriminatory act was committed in New York or that a New York State resident was
discriminated against.’” Torrico v. Int’l Bus. Machs. Corp., 213 F. Supp. 2d 390, 407 (S.D.N.Y.
2002) (quoting Iwankow vy. Mobil Corp., 541 N.Y.S.2d 428, 429 (N.Y. App. Div. 1989)).

Ms. King appears to argue that her allegations support both pathways to liability. The court
begins by inquiring whether the allegations plausibly allege discrimination within New York.
1. Was there a Discriminatory Act Within New York?

Citing Taperell v. Tegan Lighting, Inc., No. 18-CV-3343 (SJF)(ARL), 2019 WL
1118053, at *2 (E.D.N.Y. Mar. 11, 2019), Ms. King argues that the NYSHRL provides a cause
of action when discriminatory conduct has an “impact” in New York. (See Doc. 9-1 at 11-12.)
The court rejects that argument because it is an incomplete statement of the legal requirements.
Taperell does not equate the “impact” of discriminatory conduct in New York with a

discriminatory at committed “within” New York.

29

 
The Taperell court explained that, in order to allege discrimination “within” New York,
the plaintiff “must allege that an unlawful discriminatory practice ‘originated’ within New York
state, ... that a discriminatory practice affected the ‘terms, conditions or privileges of [her]
employment’ ([N.Y. Exec. Law] § 296(1)(a)) within New York, or that [defendants] retaliated
against her because she complained about such discriminatory practices.” Taperell, 2019 WL
1118053, at *2 (alterations in original) (quoting Sherwood v. Olin Corp., 772 ¥. Supp. 1418,
1425-26 (S.D.N.Y. 1991)). In other words, the plaintiff's allegations “must satisfy either a
‘conduct’ or an ‘effects’ test.” Harte v. Woods Hole Oceanographic Inst., No. 10 CV 3916
(RJD) (MDG), 2012 WL 12951525, at *4 (E.D.N.Y. Jan. 6, 2012), aff'd, 495 F. App’x 171
(2d Cir. 2012) (summary order).

Here, Ms. King does not argue that her allegations support the “conduct” test—..e., that
any discriminatory act “originated” within New York. Instead, she appears to be arguing that her
allegations satisfy the “effects” test—i.e., that Aramark perpetrated discriminatory acts that
affected the “terms, conditions or privileges of employment.” N.Y. Exec. Law § 296(1)(a). But
the “employment” so affected must be employment “within New York.” Taperell, 2019 WL
1118053, at *2; see also Harte, 2012 WL 12951525, at *5 (evaluating whether discrimination
affected plaintiff's employment “in New York”); Sherwood, 772 F. Supp. at 1426 (evaluating
whether discrimination affected plaintiff's employment “within New York”).

Here, the complaint does not allege discrimination affecting the “terms, conditions or
privileges” of employment in New York. Here, as in Harte, Ms. King was “not employed in New
York.” Harte, 2012 WL 12951525, at *5. As the allegations in the complaint make clear, she
was employed at Aramark’s operations at VHS, which consists of hospitals in Virginia and West

Virginia. Indeed, she rented a home in Virginia because of her Aramark responsibilities in that

30

 
part of the country. She had an office at a VHS facility in 2012. (Doc. 1 § 16.) Ms. King argues
at some length that she is a New York resident. But that is insufficient to allege discrimination
“within” New York. See Sherwood, 772 F. Supp. at 1425-26 (“In order to allege discrimination
within New York, [the plaintiff] must allege more than her New York residence... .”).

The fact that Ms. King performed some of her Aramark work at her home office in New
York does not alter this conclusion. Ms. King’s allegations do not suggest that she was hired as
a New York-based employee to work out of her home in New York. This case is therefore
unlike Taperell, where the employer hired the plaintiff as a New York-based regional sales
manager to work out of her New York home office, which was established with the employer’s
assistance and supplies. Taperell, 2019 WL 1118053, at *3. Likewise, this case is
distinguishable from International Healthcare Exchange, Inc. vy. Global Healthcare Exchange,
LLC, 470 F. Supp. 2d 345 (S.D.N.Y. 2007). The plaintiffs place of employment in that case
was New York City. Jd. at 362. This case is also unlike Bass v. World Wrestling Federation
Entertainment, Inc., 129 F. Supp. 2d 491, 506 (E.D.N.Y. 2001), because in Bass the complaint
could be “read liberally to imply that New York was the situs for many of the discriminatory
acts.” Here, even when read liberally, Ms. King’s complaint does not suggest that New York
was the “situs” of any significant number of discriminatory acts.

Ms. King’s circumstances are much more like the facts in Meyers v. Medco Health
Solutions, Inc., No. 09 Civ. 09216(RKE), 2012 WL 4747173 (S.D.N.Y. Oct. 4, 2012). The
plaintiff in that case was employed in New Jersey, but regularly worked at least two days per
week from her New York residence. Jd. at *2, 5. The plaintiff's complaints of acts that took

place in New Jersey could not sustain NYSHRL claims. See id. at *5 (“The mere fact that

3]

 
plaintiff resided in New York, and may have periodically worked from home, is not sufficient to
warrant the application of New York law.”).
2. Has Ms. King Stated a Plausible Claim Under § 298-a?

Even if there was no discriminatory act “within” New York, the NYSHRL applies to
certain acts committed outside of New York. See N.Y. Exec. Law § 298-a. Ms. King relies on
§ 298-a, which provides in pertinent part:

1. The provisions of this article shall apply as hereinafter provided to an act

committed outside this state against a resident of this state ... if such act would
constitute an unlawful discriminatory practice if committed within this state... .

3. If a non-resident person or foreign corporation violates any provision of this
atticle by virtue of the provisions of this section, such person or corporation shall
be prohibited from transacting any business within this state. ...

According to Aramark, Ms. King’s complaint fails to allege that she was a New York resident
during the relevant time period—i.e., early 2016 to September 21, 2017. Alternatively, Aramark
maintains that the NYSHRL provides no cause of action to a New York resident for
discriminatory acts committed outside of New York by a foreign corporation. The court assumes
for present purposes that Ms. King satisfies § 298-a’s residency requirement and begins with the
latter argument.

Courts in this circuit have held that “the NYSHRL does not provide a cause of action to a
New York resident for discriminatory acts committed outside of New York by a foreign
corporation.” Curto v. Med. World Commc’ns, Inc., 388 F. Supp. 2d 101, 106 (E.D.N.Y. 2005);
see also Harte v. Woods Hole Oceanographic Inst., 495 F. App’x 171, 172 (2d Cir. 2012)
(summary order) (applying same rule, noting that the New York Court of Appeals had not ruled
on the question, but that one intermediate appellate court has consistently so ruled and that “no
Appellate Division department has held otherwise, and there is no persuasive evidence that the

New York Court of Appeals would decide the issue differently”); Taperell, 2019 WL 1118053,

32

 

 
at *2 (same; quoting Harte); Beckett v. Prudential Ins. Co. of Am., 893 F. Supp. 234, 238
(S.D.N.Y. 1995) (“[T]he NYHRL does not provide a cause of action to a New York resident for
discriminatory acts committed outside of New York by a foreign corporation.”); Hammell v.
Banque Paribas, 780 F. Supp. 196, 199 (S.D.N.Y. 1991) (“Although N.Y. Exec. L. § 298-a
permits a New York resident to sue a domestic corporation for discriminatory acts committed
outside New York, it does not provide a private civil cause of action to New York residents
discriminated against out of state by a foreign corporation.”); Sherwood, 772 F. Supp. at 1421
(holding that “§ 298-a does not provide claimants with a private civil remedy for out-of-state
discrimination by foreign corporations”).

Ms. King maintains that Curto and similar cases are inapplicable because they address
the NYSHRL’s administrative remedy instead of a private cause of action. Relying on Taperell,
Ms. King asserts that the NYSHRL “provides an administrative remedy, rather than a private
cause of action, for New York residents where an employer’s conduct has no impact in New
York.” (Doc. 9-1 at 12.) She insists that when the conduct does have an impact in New York,
then a private cause of action exists. (/d.)

Ms. King’s argument conflates the distinct analyses for discriminatory conduct within
New York and for discriminatory conduct outside New York against a New York resident. For
the former, it is unnecessary to look within § 298-a for a private cause of action, since that
provision relates to discriminatory acts committed outside of New York. In cases of
discriminatory conduct within New York, a private cause of action is available under N.Y. Exec.
Law § 297(9). As discussed above, to determine whether the discrimination occurred within
New York, courts consider, among other things, whether the “effects” test is satisfied. For the

reasons stated above, Ms. King has failed to allege discriminatory conduct within New York.

33

 

 
The same “effects” test does not apply for the latter mode of analysis concerning
extraterritorial discriminatory conduct against a New York resident. It is true that non-residents
are not protected by § 298-a because they are “unable to demonstrate that the impact of the
discriminatory act was felt inside the state.” Ulrich v Moody’s Corp., No. 13 Civ. 0008 (VSB)
(MHD), 2014 WL 12776746, at *16 (S.D.N.Y. Mar. 31, 2014) (quoting Hoffman v. Parade
Publ’ns, 933 N.E.2d 744, 748 (N.Y. 2010)). But that statement does not mean that New York
residents who are impacted by discriminatory conduct perpetrated by a foreign defendant have a
ptivate cause of action.

The “impact” relates to the direct effect on a protected individual. See Maines v. Last
Chance Funding, Inc., No. 2:17-cv-05453 (ADS)(ARL), 2018 WL 4558408, at *8 (E.D.N.Y.
Sept. 21, 2018) (“The relevant ‘impact’ within the State that a plaintiff must plead (and later
prove) is the direct effect of a discriminatory act on a protected individual—giving rise to a cause
of action for that individual—not the attenuated reaction of third parties to such an individual’s
circumstance.” (quoting Doner-Hendrick v. New York Inst. of Tech., No. 11-cv-121, 2011 WL
2652460, at *8 (S.D.N.Y. July 6, 2011))). Pleading such an “impact” says nothing about
whether the protected individual has a private cause of action against a foreign corporation. For
the reasons stated in Sherwood and affirmed in Curto and other cases, § 298-a does not provide
Ms. King with a private civil remedy for out-of-state discrimination by foreign corporations such
as Aramark.

C. Federal Gender-Based Discrimination Claim (Count 1)

There is no dispute that gender discrimination claims are analyzed under the McDonnell
Douglas burden-shifting framework. Under the McDonnell Douglas test, “a plaintiff must first

establish a prima facie case of discrimination by showing that: ‘(1) she is a member of a

34

 
protected class; (2) she is qualified for her position; (3) she suffered an adverse employment

399

action; and (4) the circumstances give rise to an inference of discrimination.’” Vega v.
Hempstead Union Free Sch, Dist., 801 F.3d 72, 83 (2d Cir. 2015) (quoting Weinstock v.
Columbia Univ., 224 F.3d 33, 42 (2d Cir. 2000)). “Once a plaintiff has established a prima facie
case, a presumption arises that more likely than not the adverse conduct was based on the
consideration of impermissible factors.” Jd. “The burden then shifts to the employer to
‘articulate some legitimate, nondiscriminatory reason’ for the disparate treatment.” Jd. (quoting
McDonnell Douglas, 411 U.S. at 802). “If the employer articulates such a reason for its actions,
the burden shifts back to the plaintiff to prove that the employer’s reason ‘was in fact pretext’ for
discrimination.” Jd. (quoting McDonnell Douglas, 411 U.S. at 804).

The Second Circuit has cautioned district courts “against imposing too high a burden on
plaintiffs alleging discrimination at the 12(b)(6) stage.” Doe v. Columbia Univ., 831 F.3d 46, 55
n.8 (2d Cir. 2016). The court is mindful that “[t]he prima facie case under McDonnell
Douglas .. . is an evidentiary standard, not a pleading requirement.” Swierkiewicz v. Sorema
N.A., 534 U.S. 506, 510 (2002). A plaintiff alleging gender discrimination “is not required to
plead a prima facie case under McDonnell Douglas, at least as the test was originally formulated,
to defeat a motion to dismiss.” Vega, 801 F.3d at 84. “Rather, because ‘a temporary
“presumption” of discriminatory motivation’ is created under the first prong of the McDonnell
Douglas analysis, a plaintiff ‘need only give plausible support to a minimal inference of
discriminatory motivation.’” Jd. (quoting Littlejohn v. City of New York, 795 F.3d 297, 307, 311
(2d Cir. 2015)).

At the pleadings stage, a plaintiff “must allege that the employer took adverse action

against her at least in part for a discriminatory reason, and she may do so by alleging facts that

35

 

 
directly show discrimination or facts that indirectly show discrimination by giving rise to a
plausible inference of discrimination.” Jd. at 87. As the Second Circuit has explained:
An inference of discrimination can arise from circumstances including, but not
limited to, “the employer’s criticism of the plaintiff's performance in. . . degrading
terms; or its invidious comments about others in the employee’s protected group;

or the more favorable treatment of employees not in the protected group; or the
sequence of events leading to the plaintiffs discharge.”

Littlejohn, 795 F.3d at 312 (quoting Carlton v. Mystic Transp., Inc., 202 F.3d 129, 135 (2d Cir.
2000)). The Littlejohn court also noted that an inference of discrimination arises “when an
employer replaces a terminated or demoted employee with an individual outside the employee’s
protected class.” Id. at 312-13. “While the standard for alleging a claim of discrimination is not
high, a complaint cannot rest on mere legal conclusions, and the Court ‘cannot infer
discrimination from thin air.’” Kuder v. City of Rochester, 992 F. Supp. 2d 204, 211 (W.D.N.Y.
2014) (quoting Lizardo yv. Denny ’s, Inc., 270 F.3d 94, 104 (2d Cir. 2001)).

Aramark contends that Ms. King’s allegations do not establish that the termination
decision was made for discriminatory reasons. Aramark asserts that Ms. King has not identified
any statements indicating that the termination decision was based on gender, and that she has not
identified any similarly situated male comparators who engaged in the same conduct but were
not terminated. Aramark further contends that any suggestion of discriminatory bias against
Ms. King is weakened because one of the decisionmakers, Ms. Barrett, is also female. Ms. King
maintains that the complaint supports a minimal inference of discriminatory motivation because
it alleges “(1) the more favorable treatment of employees not in the protected group; (2) that
Defendant transferred Plaintiff's job duties to a male coworker; (3) the invidious treatment of
others in Plaintiff's protected group; (4) and that Griffith Thomas referred to Plaintiff in gender-

based degrading terms.” (Doc. 9-1 at 13.)

36

 
1. Statements or Comments

Regarding gender-based degrading statements, Ms. King highlights the following
allegations in the complaint. The complaint alleges that Mr. Thomas made “demeaning
comments about her physical appearance.” (Doc. 1 952.) The complaint lists the following
examples of alleged demeaning comments:

[O]n multiple occasions, Griffith Thomas looked at MS. KING’s lunch tray and

said ‘wow you must be hungry,’ would stare with disapproval at her midsection,

and say that she should visit the fitness center. On a few occasions, Griffith Thomas

said that MS. KING should visit the fitness center early in the morning because the

VHS CEO, Mark Merrill, was there at that time and would like to see that she was
exercising.

(Id.) The complaint also alleges that Mr. Thomas “made additional demeaning and disparaging
comments about MS. KING’s weight.” (/d. J 62.) Aramark argues that the alleged comments
about weight have no connection to gender, and that the absence of gender-based comments is
fatal to Ms. King’s claims. (Doc. 10 at 9.)

The court concludes that, by themselves, the allegations concerning Mr. Thomas’s
comments about Ms. King’s weight are insufficient to give rise to a plausible inference of gender
discrimination. See Kamrowski v. Morrison Mgmt. Specialist, No. 05-CV-9234, 2010 WL
3932354, at *14 (S.D.N.Y. Sept. 29, 2010) (ruling on summary judgment that comments directed
at the plaintiff describing her as a “fat ass” were “certainly rude” but were “gender neutral
statements that do not indicate gender animus”); Ortega v. N.Y.C. Off-Track Betting Corp.,

No. 97 Civ. 7582(KMW), 1999 WL 342353, at *4 (S.D.N.Y. May 27, 1999) (comments directed
at female plaintiff about being overweight failed to support claim that the alleged hostile
environment was created by sex-related conduct). Cases where comments about the plaintiffs
weight do support an inference of gender discrimination involve the use of gendered language.

See Forrest v. Brinker Int’l Payroll Co., 511 F.3d 225, 227-28 (1st Cir. 2007) (plaintiff

37

 
presented evidence on summary judgment that her co-worker told her she was fat and need to go
to the gym, but also supplied evidence that co-worker called her a “whore” and a “bitch”);
Kanios y. UST, Inc., No. 3:03CV369 (DJS), 2005 WL 3579161, at *5 (D. Conn. Dec. 30, 2005)
(terms like “fat bitch” are “specifically degrading to a woman”). Ms. King’s complaint does not
include any allegations of similar gendered language.

The court accordingly agrees with Aramark that the complaint in this case fails to allege
gender-based degrading comments. However, the court disagrees with Aramark’s contention
that the failure to allege such comments is “fatal” to her gender-based discrimination claim.
(Doc. 10 at 9.) Alleging such comments is not essential to a discrimination claim. See Cao-
Bossa v. New York State Dep’t of Labor, No. 1:18-CV-0509 (GTS/TWD), 2019 WL 2743505,
at *8 (N.D.N.Y. July 1, 2019) (allegations of discriminatory comments “are not required to
create a plausible inference” of discrimination); Holmes v. Donahoe, No. 10-CV-1031-A-Sr,
2014 WL 2882850, at *20 (W.D.N.Y. June 25, 2014) (a plaintiff can meet her burden under the
fourth element of the prima facie case “by showing that the employer treated plaintiff less
favorably than a similarly situated employee outside of the protected group”); see also Littlejohn,
795 F.3d at 312 (listing circumstances that might support an inference of discrimination in the
disjunctive). The court accordingly considers the other alleged circumstances.

2. More Favorable Treatment of Male Employees

The complaint alleges that “Griffith Thomas’s other direct reports who managed more
than one unit were all male and included: Christopher Harriman, Thomas DeGori, and John
Wilson, each who Griffith Thomas treated more favorably.” (Doc. 1 22; see also id. § 31.)
According to the complaint, Mr. Thomas treated those men more favorably even though her

performance was better than Mr. Harriman and Mr. DeGori’s. (See id. ¥ 49, 67.) The

38

 
complaint also includes allegations suggesting that male Aramark employees Jacob Williford,
Brian Marsh, and Timothy Knight received more favorable treatment. (See id. {J 24, 37, 43.)

“At the pleading stage, allegations that the plaintiff and comparators worked in the same
group and were accountable to the same supervisors, but were subjected to disparate treatment
may be sufficient to raise an inference of discrimination.” Pagan v. Cty. of Dutchess, No. 18 CV
1785 (VB), 2018 WL 6591578, at *5 (S.D.N.Y. Dec. 14, 2018) (quoting Pothen v. Stony Brook
Univ., 211 F. Supp. 3d 486, 495 (E.D.N.Y. 2016)). To raise an inference of discriminatory
motive based on a defendant’s more favorable treatment of a comparator, a plaintiff “must plead
facts showing that the comparator was ‘similarly situated in all material respects’—that is,
‘subject to the same workplace standards’ as Plaintiff and accused of conduct of ‘comparable
seriousness’ to that of which Plaintiff was accused.” Rothbein v. City of New York, 18-CV-5106
(VEC), 2019 WL 977878, at *10 (S.D.N.Y. Feb. 28, 2019) (quoting LeBlanc v. United Parcel
Serv., No. 11 Civ. 6983(KPF), 2014 WL 1407706, at *15 (S.D.N.Y. Apr. 11, 2014))); Holmes,
2014 WL 2882850, at *20 (“[T]o raise an inference of discrimination, plaintiff must show [s]he
was similarly situated in all material respects to the individuals with whom [s]he seeks to
compare [herself].”). “Plaintiff cannot survive a motion to dismiss by merely speculating that
she was treated differently” than other similarly situated male employees. Turner v. Nazareth
Coll., No. 10-CV-6357T, 2011 WL 310787, at *5 (W.D.N.Y. Jan. 28, 2011).

Aramark argues that none of the alleged male comparators are similarly situated
individuals who engaged in the same conduct that led to Ms. King’s termination. (Doc. 5-1
at 17.) Ms. King maintains that Mr. Harriman, Mr. DeGori, and Mr. Wilson were similarly
situated because they were Mr. Thomas’s “other direct reports who managed more than one

unit.” (Doc. 1 § 22.) She argues that Mr. Williford was similarly situated because he also

39

 
reported directly to Mr. Thomas, and that Mr. Marsh and Mr. Knight were similarly situated
even though they reported to different managers because they held roughly the same rank and
were subject to the same standards. The court begins with the allegations concerning

Mr. Harriman, Mr. DeGori, and Mr. Wilson.

The complaint alleges that Mr. Thomas “micromanaged” Ms. King’s operations at VHS
but did not micromanage his male direct reports, including Mr. Harriman, Mr. DeGori, and Mr.
Wilson. (Doc. 1 § 28.) The complaint also alleges that Mr. Thomas reassigned one of
Ms. King’s direct-reports, Unit Controller Jacob Williford, to report to Mr. Thomas and to assist
male managers who reported directly to Mr. Thomas, including Mr. Harriman, Mr. DeGori, and
Mr. Wilson. (Ud. §§ 24, 32.) According to Ms. King, she lost approximately 50% of
Mr. Williford’s services while incurring 100% of his costs under her VHS budget. Ud.)

The complaint also alleges that Mr. Thomas required Ms. King to visit all VHS facilities
immediately after she returned from leave but did not impose the same requirement on
Mr. DeGori after he returned from a four-week leave after surgery. (dd. § 29.) Mr. Thomas also
ensured that Mr. DeGori’s facilities had daily coverage while Mr. DeGori was on leave for
surgery but failed to arrange for or provide support for several of Ms. King’s facilities while she
was on leave. (/d. 33.) Ms. King alleges that

In or about May 2016, Griffith Thomas advised MS. KING that she would no

longer be dual General Manager of Food and EVS and would be General Manager,

Food only due to a company-wide restructuring. In comparison, Griffith Thomas

permitted male General Manager, John Wilson, to remain as Dual General Manager
of Food and Valet.

(Doc. 1 4 37.)
Also according to the complaint, Mr. Thomas disciplined Ms. King for certain conduct
for which he did not discipline male direct reports, including Mr. Harriman, Mr. DeGori, and Mr.

Wilson. (Ud. § 42, 61.) Ms. King alleges that Mr. Thomas failed to meet with her to discuss
40

 
progress on the performance improvement plan (“PIP”) on which he had placed her. (/d. { 68.)
In comparison, Mr. Thomas worked with Mr. DeGori on his performance in advance of any
discipline or written improvement plan. (/d.)

In addition, Ms. King alleges that Mr. Thomas required her to complete a “Top 15” report
with respect to each of her facilities without having provided a “Top 15” training. (Ud. 4 46.) At
the same time, according to the complaint, Mr. Thomas did not require Mr. Harriman, Mr.
DeGori, or Mr. Wilson to complete “Top 15” reports. (/d.) And the complaint alleges that
Mr. Thomas held meetings with Ms. King’s clients outside of her presence and without notifying
her, but ensured that male direct reports, including Mr. Harriman, Mr. DeGori, and Mr. Wilson,
attended client meetings. Ud. | 62.)

The complaint goes on to allege that in summer 2017, Mr. Thomas directed Ms. King to
meet deadlines that he did not require other male direct-reports to meet. Ud. { 64.) “For
example, Griffith Thomas required that MS. KING meet a deadline for the ‘Treat Yourself
Program’ that he did not require Thomas DeGori to meet. Also, Griffith Thomas did not require
Christopher Harriman to implement this program at one of his facilities.” (d.) The complaint
also alleges that Mr. Thomas did not support Ms. King in preparing and giving key presentations
for clients, but that he did provide that support to male direct reports such as Mr. Harriman. (ld.
4 65.)

Aramark argues that Mr. Harriman, Mr. DeGori, and Mr. Wilson were not similarly
situated to Ms. King because they held different job titles and worked in different locations. At
least in the present procedural posture, those distinctions are insufficient by themselves to
discount Mr. Harriman, Mr. DeGori, and Mr. Wilson as comparators. Those three men and

Ms. King all reported directly to Ms. Thomas and all of them managed more than one unit. At

41

 
this stage, absent additional facts, it is reasonable to infer that Ms. King, Mr. Harriman,

Mr. DeGori, and Mr. Wilson were of sufficiently equivalent rank. See McKnight v. Graphic
Controls Corp., No. 2000 WL 1887824, at *5 (W.D.N.Y. Dec. 11, 2000) (“[I]ntermediate
managerial positions should . . . be compared with other intermediate managerial positions.”).
Moreover, there is no suggestion in the complaint that any workplace rules or standards relevant
to the alleged disparate conduct varied with any of the relevant job titles or duty stations. The

court concludes that the allegations recited above are sufficient to raise an inference of

discrimination.®

3. Treatment of Other Female Employees
Ms. King maintains that the complaint also supports an inference of discrimination
because it contains allegations regarding the invidious treatment of other female Aramark
employees. She highlights the following passages in the complaint:

At approximately the end of the fiscal year in September 2016, Griffith Thomas
issued a 2.5% annual earned merit increase limit for MS. KING’s entire team for
the fiscal year October 1, 2015 through September 30, 2015, despite her team
showing high performance in significant areas. In fiscal year 2015-16, Griffith
Thomas also provided MS. KING with a 0% earned annual merit salary increase.
Prior to this, she had received a salary increase during each year she worked for
ARAMARK. Additionally Griffith Thomas directed that Heather Rizzo, who was
a high performer, be rated a “0” and receive no salary increase. Under ARAMRK
policy and procedure, the General Manager, not the District Manager, is responsible
for allocating earned annual merit increases among his or her team. Griffith
Thomas undermined MS. KING’s authority by directing her as to what salary
increase to provide her direct report, Heather Rizzo.’ Heather Rizzo had previously
complained to ARAMARK that Griffith Thomas had asked her to falsify financial
information, which she refused to do, and further that she felt that she was being
discriminated against, harassed by, and retaliated against by Griffith Thomas
because of her sex. In comparison, for fiscal year 2014-15, Griffith Thomas
directed MS. KING to rate Jacob Williford a perfect 4 (the highest level), even
though Jacob Williford had reported directly to MS. KING for approximately half
of that fiscal year. Griffith Thomas never sought MS. KING’s input, and MS.

 

 

 

 

° It is therefore unnecessary to proceed to the parties’ arguments about the suitability of
Mr. Williford, Mr. Marsh, and Mr. Knight as comparators.

42
KING would not have rated Jacob Williford a perfect 4. Griffith Thomas then gave
Jacob Williford both a 4% raise and a lump sum bonus. .. .

Griffith Thomas and AR[A]MARK also subjected other female directors, managers
and supervisors, including but not limited to Allison Siegel, Director of Food;
Heather Rizzo, Manager of EVS; Sondra Davis, Director of EVS; Heather O’Neil,
Director of Food and EVS; Penny Curry, Director of Food; Teresa Davis,
Supervisor of EVS; and Charline Hite, Supervisor of EVS, to discrimination,
harassment, hostile work environment, and retaliation based on their sex and
complaints of discrimination, harassment, hostile work environment, and
retaliation. For example, Griffith Thomas and Aramark subjected them to different
terms and conditions of employment than other male employees, undermined their
authority, and retaliated against them for complaints to ARAMARK.

(Doc. 1 49 47, 75.) Aramark maintains that the complaint lacks any factual allegations to support
Ms. King’s assertions that Aramark discriminated against other female employees. (Doc. 10
at 12.)

The court agrees with Aramark that the allegations cited lack any non-conclusory factual
allegations of invidious treatment of other female Aramark employees. The allegations
regarding salary increases mention that Ms. Rizzo felt that she was being discriminated against
because of her sex but supplies no details. The allegation that Mr. Thomas subjected other
female directors, managers, and supervisors to discrimination is conclusory; the only “example”
given is itself conclusory and again lacks specific details.

4. Alleged Transfer of Plaintiff’s Job Duties to a Male Coworker
According to the complaint, while Ms. King was on leave caring for her ill son,
Mr. Thomas used Mr. Williford “to perform many of her job duties in an effort to replace her.”
(Doc. 1 § 26.) Ms. King alleges that in summer 2017, Mr. Thomas “ma[de] efforts to remove her
from the VHS Proposal, the multimillion dollar project that she had presented on in January and
March 2017 and had been working on for about 18 months.” (/d. § 66.) “Griffith Thomas held

frequent closed door meetings with Jacob Williford concerning the VHS Proposal.” (/d.)

43

 
“When MS. KING asked to be included in these meetings, Griffith Thomas denied her request.
He told her ‘Jacob and I got this.’” Cd.)

Aramark points out that the complaint does not actually allege that Mr. Thomas replaced
Ms. King with Mr. Williford as General Manager for VHS, or that Mr. Thomas actually
succeeded in removing Ms. King from the VHS Proposal. But the complaint plainly does allege
that Mr. Thomas reassigned many of Ms. King’s job duties to Mr. Williford and excluded
Ms. King from meetings about the VHS Proposal between himself and Mr. Williford. The court
concludes that this alleged conduct supports an inference of discrimination. See Shu-Chen Kuo
vy. Winklevoss Consultants, Inc., No. 3:16cv651(JBA), 2018 WL 4623023, at *13 (D. Conn.
Sept. 26, 2018) (although a plaintiff can meet her burden by showing that she was replaced by
someone outside the protected class, inference of discrimination also applies “where a plaintiff's
responsibilities are taken over by existing employees who are not members of the protected
class”).

Considering the above conclusions, the court finds that Ms. King has alleged facts giving
rise to a plausible inference of discrimination.

D. Federal Gender-Based Hostile Work Environment Claim (Count 5)

The Second Circuit has explained that:

To state a claim for a hostile work environment in violation of Title VI, a plaintiff

must plead facts that would tend to show that the complained of conduct (1) “is

objectively severe or pervasive—that is, ... creates an environment that a

reasonable person would find hostile or abusive”; (2) creates an environment “that

the plaintiff subjectively perceives as hostile or abusive”; and (3) “creates such an
environment because of the plaintiffs sex.”

Patane vy. Clark, 508 F.3d 106, 113 (2d Cir. 2007) (alteration in original) (quoting Gregory v.
Daly, 243 F.3d 687, 691-92 (2d Cir. 2001)). A work environment’s hostility should be assessed

on the “totality of the circumstances.” Id. (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 23

44

 

 
(1993)). Potentially relevant factors include: “(1) the frequency of the discriminatory conduct;
(2) its severity; (3) whether it is threatening and humiliating, or a mere offensive utterance; and
(4) ‘whether it unreasonably interferes with an employee’s work performance.’” Jd. (quoting
Harris, 510 U.S. at 23). To avoid dismissal under Rule 12(b)(6), a plaintiff “need only plead
facts sufficient to support the conclusion that she was faced with ‘harassment . . . of such quality
or quantity that a reasonable employee would find the conditions of her employment altered for
the worse.” Jd. (alteration in original) (quoting Terry v. Ashcroft, 336 F.3d 128, 148 (2d Cir.
2003)). The Second Circuit has “repeatedly cautioned against setting the bar too high” in this
context. Jd. (quoting Terry, 336 F.3d at 148).

Aramark argues that the complaint fails to identify any offensive gender-based comments
and that all of the alleged incidents constitute only non-actionable “normal workplace strife.”
(Doc. 5-1 at 14-15.) Ms. King maintains that sexually explicit and overtly gender-based
comments are not essential to her claim, and that the totality of the factual assertions in the
complaint plausibly allege a hostile work environment. (Doc. 9-1 at 20.) Aramark replies that
Ms. King has alleged “nothing more than a series of isolated and mundane workplace
interactions and minor indignities spread out over more than a year.” (Doc. 10 at 13.)

Contrary to Aramark’s contention, the lack of offensive gender-based comments is not
fatal to Ms. King’s hostile-work-environment claim. See Alfano v. Costello, 294 F.3d 365, 375
(2d Cir. 2002) (rejecting suggestion that sex-based hostile work environment claim can be
supported “only by overtly sexual incidents”). The complaint does not state the precise
frequency of the alleged discriminatory conduct, but the complaint recounts numerous instances
of alleged discriminatory treatment. Those alleged instances include: denial of a request for

extension of time in 2015 while granting a similar extension to Mr. Williford (Doc. 1 § 24);

45

 
criticizing her for taking leave to care for her ill son without complaining about Mr. Williford’s
leave to care for his ill wife (id. 4 26); micromanaging her but not other male managers (id.

{ 28); disciplining her for conduct for which male managers were not disciplined (id. {fj 28, 42,
43); reassigning Mr. Williford (id. § 32); failing to provide staffing and coverage for Ms. King
(id. § 33); excluding Ms. King from meetings (id. J{] 35, 50, 62, 66, 70); removing Ms. King’s
dual General Manager position (id. J 37); requiring Ms. King to complete a report and meet
deadlines not required of male managers (id. [] 46, 64); undermining Ms. King’s authority with
respect to allocating merit pay increases (id. J 47); making multiple comments about her
physical appearance’ (id. J 52); and failing to meet and discuss progress on the PIP as required
by Aramark policy (id. § 68).

On their own, none of these instances constitute particularly severe conduct. But the
quantity of the alleged conduct—and the reasonable inference that some of the conduct was
recurrent during Ms. King’s employment—plausibly suggests a pervasive hostile environment.
Some of the alleged conduct goes beyond a “mere offensive utterance”; especially the alleged
criticisms directed at Ms. King for caring for her ill son and the various actions to undermine her
authority. The allegations plainly allege unreasonable interference with work performance,
including a March 2017 anxiety attack allegedly caused by the discriminatory conduct and a
four-day medical absence. (Doc. 1 $56.) In light of the Second Circuit’s caution against setting
the bar too high at the pleading stage, the court will not dismiss Ms. King’s hostile-work-

environment claim.

 

7 The court concluded above that the alleged comments were not expressly gender-based.
The court nevertheless considers the comments as part of the totality of the circumstances.

46

 
Conclusion
Defendant’s Motion to Transfer Venue (Doc. 6) is DENIED.
Defendant’s Partial Motion to Dismiss (Doc. 5) is GRANTED IN PART and DENIED
IN PART. The motion is granted insofar as it seeks dismissal of Ms. King’s NYSHRL claims
(Counts 2, 4, and 6). The motion is otherwise denied.

Dated this bay of July, 2019.

 

Geoffrey W. Crawford, Judge
United States District Court

47

 

 

 
